Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Lindsay Oaster on August 17, 2022
The application has been amended as follows: 
In claim 1, line 4:
Delete “first”.
In claim 1, line 6:
Replace “a first” with -- the --.
In claim 1, line 7:
Replace the first occurrence “a” with -- the --.
In claim 1, line 8:
Delete the first occurrence “first”.
In claim 1, line 8:
After “movement”, add -- of the wall --. 
In claim 16, line 3:
After “with”, add -- a --. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a baling assembly, comprising: ....an adjustable support structure located adjacent the closure and operably coupled to the ram for adjusting a position of the ram along the second axis, in combination with the rest of the claimed limitations.
Claim 16 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a support structure for a baling assembly having a ram with a driving mechanism, the support structure comprising: a first panel configured to be operably coupled with a housing of the baling assembly; a second panel configured to operably couple to the driving mechanism; a wedge located between the first panel and the second panel; and at least one fastener threadably received by the wedge and defining a variable spacing distance between the first and second panels.
US 6,679,164, US 4,462,291, US 764,096, US 166,512 disclose wedge structures in press machine, but none of these references discloses a wedge support structure in structural arrangement as claimed in claim 16.
US 2020/0383272A1 disclose a baler having follower plate (60) mounted to a ram (42), wherein the follower plate moves along a first axis together with the ram and a second axis unaligned with the first axis to adjust a scraper plate. This reference does not disclose an adjustable support structure located adjacent the closure and operably coupled to the ram for adjusting a position of the ram along the second axis.
Therefore, it is concluded by the Examiner that claims 1, 16, and their dependents are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        August 17, 2022